—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered October 2, 1998, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is afiirmed.
The defendant’s contention that the Supreme Court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371) deprived him of a fair trial is unpreserved for appellate review as he raised no objections and did not advance any arguments at the hearing (see, People v Taylor, 253 AD2d 471).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., Altman, Feuerstein and Cozier, JJ., concur.